Exhibit 10.2




[FORM OF]
[AMENDED AND RESTATED] NOTE

[DATE]

Inland Diversified Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (the “Borrower”), promises to pay to the order of
[  ] (the “Lender”) the aggregate unpaid principal amount of all Loans made by
the Lender to the Borrower pursuant to Article II of the Credit Agreement (as
the same may be amended or modified, the “Agreement”) hereinafter referred to,
in immediately available funds at the main office of KeyBank National
Association in Cleveland, Ohio, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement.  The Borrower shall pay remaining unpaid principal of and accrued
and unpaid interest on the Loans in full on the Facility Termination Date or
such earlier date as may be required under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the First Amended and Restated Credit Agreement, dated as of
November 1, 2012 among the Borrower, KeyBank National Association, individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.  [This Amended and
Restated Note amends and restates in its entirety that certain Note dated as of
[  ] made by Borrower in favor of Lender.]

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.





Exhibit 10.2




BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By:

Print Name:  

Title:  

 








Signature Page of Note made by Inland Diversified Real Estate Trust, Inc. to [
 ], as Lender.







Exhibit 10.2




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,
DATED NOVEMBER 1, 2012

Date

Principal
Amount of Loan

Maturity of
Interest Period

Maturity Principal Amount Paid

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 












